Parker C. J.,
in giving the opinion of the Court, said that the defendant ought certainly to have time to go home in order to make out his account. He let the other party know that if he would call at the defendant’s house, he would show him an account. . The plaintiff brought his bill without calling, and we think it cannot be supported. The defend*581ant being away from his home when the request was made to him, I do not know that he was bound to give the plaintiff any answer.

Bill dismissed, with costs for the defendant.

1



 See Willard v. Fiske, ante, 545, and n. (1).